IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00314-CV

SHANE CAIN,
                                                           Appellant
v.

TDCJ-ID,
                                                           Appellee



                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 25,633


                         MEMORANDUM OPINION


      Shane Cain has filed a motion to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Dismissal of this appeal would not prevent a party from seeking relief to which it

would otherwise be entitled. The motion is granted, and the appeal is dismissed.




                                               AL SCOGGINS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed September 7, 2011
[CV06]




Cain v. TDCJ-ID                                 Page 2